Exhibit 10.1

OTHER STOCK-BASED AWARD

AND

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of March 23, 2015
(the “Grant Date”) by and between PFSWEB, INC., a Delaware corporation (the
“Company”) and the individual identified as the Grantee on the signature page
hereof (the “Grantee”).

WHEREAS, the Company has adopted the 2005 Employee Stock and Incentive Plan (the
“Plan,” terms defined in the Plan having the same meaning when so used herein)
pursuant to which Other Stock-Based Awards and Restricted Stock Unit Awards may
be granted; and

WHEREAS, the Committee has approved the issuance of the Other Stock-Based Award
and Restricted Stock Unit Award provided for herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. Grant of Other Stock-Based Award and Restricted Stock Units. Pursuant to
(i) Article 13 of the Plan, the Company hereby issues to the Grantee on the
Grant Date an Other Stock-Based Award consisting of the number of shares of the
Common Stock of the Company identified on the signature page hereof as the
Vested Stock (the “Vested Stock”), which Vested Stock shall be fully vested upon
issuance; and (ii) Article 10 of the Plan, the Company hereby issues to the
Grantee on the Grant Date an aggregate number of Restricted Stock Units set
forth on the signature page hereof, on the terms and conditions and subject to
the restrictions set forth in this Agreement and the Plan. Each Restricted Stock
Unit represents the right to receive one share of Common Stock, subject to the
terms and conditions set forth in this Agreement and the Plan. The Restricted
Stock Units shall be credited to a separate account maintained for the Grantee
on the books and records of the Company (the “Account”). All amounts credited to
the Account shall continue for all purposes to be part of the general assets of
the Company.

2. Consideration. The grant of the Vested Stock and Restricted Stock Units is
made as a special one-time grant in consideration of the services rendered by
the Grantee to the Company during calendar year 2014.

3. Restricted Period; Vesting.

3.1 Except as otherwise set forth herein, provided that the Grantee retains his
Continuous Status as a Participant through the applicable vesting date, the
Restricted Stock Units will vest in accordance with the following schedule:

 

Vesting Date

  

Number of Vested Restricted Stock Units

December 31, 2015    33.33% of the number of Restricted Stock Units December 31,
2016    33.33% of the number of Restricted Stock Units December 31, 2017   
33.34% of the number of Restricted Stock Units



--------------------------------------------------------------------------------

The period over which the Restricted Stock Units vests is referred to as the
“Restricted Period”.

3.2 The foregoing vesting schedule notwithstanding, (x) in the event of the
Grantee’s death, or (y) if the Grantee’s Continuous Status as a Participant is
terminated by the Company or an Affiliate for Disability or without Cause, or
(z) if the Grantee’s Continuous Status as a Participant is terminated by the
Grantee for Good Reason, then, 100% of the unvested Restricted Stock Units shall
vest as of the date of such termination.

3.3 Subject to Section 8 hereof, promptly following the vesting date, and in any
event no later than March 15 of the calendar year following the calendar year in
which such vesting occurs, the Company shall (a) issue and deliver to the
Grantee the number of shares of Common Stock equal to the number of vested
Restricted Stock Units (rounded up to the nearest whole share); and (b) enter
the Grantee’s name on the books of the Company as the shareholder of record with
respect to the shares of Common Stock delivered to the Grantee.

3.4 If the Grantee is deemed a “specified employee” within the meaning of
Section 409A of the Code, as determined by the Committee, at a time when the
Grantee becomes eligible for settlement of the Restricted Stock Units upon
his/her “separation from service” within the meaning of Section 409A of the
Code, then to the extent necessary to prevent any accelerated or additional tax
under Section 409A of the Code, such settlement will be delayed until the
earlier of: (a) the date that is six months following the Grantee’s separation
from service and (b) the Grantee’s death.

4. Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, during the Restricted Period, the Restricted Stock Units or the rights
relating thereto may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Grantee. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the Restricted
Stock Units or the rights relating thereto during the Restricted Period shall be
wholly ineffective and, if any such attempt is made, the Restricted Stock Units
will be forfeited by the Grantee and all of the Grantee’s rights to such shares
shall immediately terminate without any payment or consideration by the Company.

5. No Rights as Shareholder; No Dividends.

5.1 The Grantee shall have no rights in, to or under the shares of Common Stock
to be issued upon the vesting of the Restricted Stock Units unless and until the
vesting conditions set forth herein are satisfied and, until such date, shall
have no rights of a shareholder of the Company including, without limitation, no
right to vote such shares and no right to receive any dividends or other
distributions paid with respect to such shares.

5.2 Upon vesting of the Restricted Stock Units, the Company may issue stock
certificates or evidence the Grantee’s interest therein by using a book entry
account with the Company’s transfer agent.

6. No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be employed or retained in any position by
the Company or any



--------------------------------------------------------------------------------

Affiliate thereof. Further, nothing in the Plan or this Agreement shall be
construed to limit the discretion of the Company to terminate the Grantee’s
Continuous Status as a Participant at any time, with or without Cause.

7. Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, the shares of Common Stock to be issued
hereunder shall be adjusted or terminated in any manner as contemplated by
Article 16 of the Plan.

8. Tax Liability and Withholding. The Grantee shall be required to pay to the
Company, and the Company shall have the right to deduct from the Vested Stock
and the shares of Common Stock to be issued upon the vesting of the Restricted
Stock Units, the amount of any required withholding taxes in respect of the
Vested Stock and the shares of Common Stock to be issued upon the vesting of the
Restricted Stock Units and to take all such other action as the Company deems
necessary to satisfy all obligations for the payment of such withholding taxes.

9. Confidentiality, Non-competition and Non-solicitation.

9.1 In consideration of the issuance of the Awards herein, the Grantee agrees
and covenants to comply with all of the terms and provisions governing the
Grantee’s employment by the Company or its Affiliates, including without
limitation, any and all terms and provisions governing confidentiality,
non-competition and non-solicitation.

9.2 If the Grantee breaches any of the terms and provisions governing the
Grantee’s employment by the Company or its Affiliates, including without
limitation, any and all terms and provisions governing confidentiality,
non-competition, then, without limitation of any other right or remedy
thereunder or available at law or in equity:

(a) all unvested Restricted Stock Units shall be immediately forfeited; and

(b) the Grantee hereby consents and agrees that the Company shall be entitled to
seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.

10. Compliance with Law. The issuance and transfer of shares of Common Stock
hereunder shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.



--------------------------------------------------------------------------------

11. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Chief Financial Officer of
the Company at the Company’s principal corporate offices. Any notice required to
be delivered to the Grantee under this Agreement shall be in writing and
addressed to the Grantee at the Grantee’s address as shown in the records of the
Company. Either party may designate another address in writing (or by such other
method approved by the Company) from time to time.

12. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Texas without regard to conflict of law
principles.

13. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the Grantee and the Company.

14. Restricted Stock Units Subject to Plan. This Agreement is subject to the
Plan as approved by the Company’s shareholders. The terms and provisions of the
Plan as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

15. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
Restricted Stock Units may be transferred by will or the laws of descent or
distribution.

16. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

17. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Restricted Stock Units in this Agreement does not create any contractual
right or other right to receive any Restricted Stock Units or other Awards in
the future. Future Awards, if any, will be at the sole discretion of the
Committee. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the Grantee’s
employment with the Company or its Affiliates.

18. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Plan and Awards thereunder; provided, that, no such amendment
shall adversely affect the Grantee’s material rights under this Agreement
without the Grantee’s consent.



--------------------------------------------------------------------------------

19. No Impact on Other Benefits. The value of the Grantee’s Restricted Stock
Units is not part of his/her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

21. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Other Stock Based Award and Restricted Stock
Units subject to all of the terms and conditions of the Plan and this Agreement.
The Grantee acknowledges that there may be adverse tax consequences upon the
grant or vesting of the Restricted Stock Units or disposition of the underlying
shares and that the Grantee has been advised to consult a tax advisor prior to
such grant, vesting or disposition.

[next page is signature page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PFSweb, Inc. By:

 

Michael Willoughby Chief Executive Officer

Grantee:

 

Print name

 

Signature of Grantee

 

Number of Shares of Other Stock Based Award (Vested Stock):

 

 

Number of Restricted Stock Units:

 